Citation Nr: 0313598	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for a 
service-connected low back disability, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty service from August 
1984 to December 1986.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 1999, it was remanded to the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) for additional development and 
readjudication.  The additional development included the 
issuance of a statement of the case in response to a notice 
of disagreement that had been filed by the veteran regarding 
the denial of claims for entitlement to service connection 
for residuals of injuries to the left shoulder and head, and 
whether new and material evidence had been presented to 
reopen a previously denied claim of service connection for an 
injury to the right hand and wrist with arthritis.  The 
requested development also included the scheduling of a 
hearing before a member of the Board as to the issue that is 
currently on appeal.  

In March 2000, the RO issued the requested statement of the 
case.  The veteran failed to respond to the March 2000 
statement of the case and those prior denials that were the 
subject of that statement of the case are final.  In January 
2002, the RO issued a supplemental statement of the case as 
to the issue that is currently on appeal.  

In September 2002, the veteran appeared at a Board Video 
Conference hearing at the RO before the undersigned.  The 
transcript of that hearing has been associated with the 
claims file.  

In March 2003, the Board undertook additional development on 
the issue considered herein pursuant to authority granted by 
38 C.F.R. § 19.9 (2002).  As noted below, additional evidence 
was produced as a result of that development, and that 
evidence has been associated with the claims file.  




REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In December 2002, the Board directed a letter to the 
appellant that included the provisions of the VCAA.  In the 
letter, the appellant was told that he had 30 days to respond 
to the letter.  Subsequent to this letter, however, a 
decision was issued in the Federal Circuit Court that 
interpreted the effect of the VCAA on claims for veteran's 
benefits, including the appellant's claim.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Among other 
things, this decision asserted that appellants must be 
afforded one year to respond to any request for development 
information under the VCAA, and not the 30 days that had been 
indicated.  Consequently, the RO must provide the appellant 
with complete notice of the provisions of the VCAA consistent 
with the holding in the aforementioned Federal Circuit Court 
decision and determine whether any additional notification or 
development action is required under the VCAA.  

Secondly, VA outpatient treatment records have been 
associated with the claims file pursuant to the Board 
development that had been undertaken under the authority 
granted by 38 C.F.R. § 19.9.  Since the case must be referred 
back to the RO for the issuance of a notice letter regarding 
the VCAA, and since the RO has not considered the 
aforementioned VA outpatient treatment records, that evidence 
will also be referred for such review.  Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response to this letter.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  

2.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to RO's 
issuance of the supplemental statement of 
the case in January 2002, and 
readjudicate the veteran's claim.  If a 
complete grant of the claim remains 
denied, the appellant should be provided 
a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


